DETAILED ACTION
This Office Action is in response to Application filed on 23 September 2019.
Claims 1-20 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuta et al., U.S. Patent App. Pub. 2019/0013826, hereinafter referred to as “Kikuta”.

Referring to claim 1, Kikuta discloses a circuit device that includes error detection (See paragraph 0008 and 0054).  This is interpreted as an error detecting system, comprising.
Kikuta discloses circuit device includes a display controller with control unit (See paragraph 0008 and 0054).  This is interpreted as a control circuit.
Kikuta discloses the circuit device includes an error detection unit connected to the control unit (See Fig. 1 and paragraph 0054).  Kikuta discloses performing error detection on received image data (See paragraph 0055 and 0061).  This is interpreted as a first error detecting circuit, coupled to the control circuit, configure to detect error of input data.
Kikuta discloses performing error determination based time series (See paragraph 0019).  Kikuta discloses a first error determination based on comparison of frames (See paragraph 0020).  Kikuta discloses using flexible setting of error detection for each frame (See paragraph 0029).  This is interpreted as wherein the control circuit controls the first error detecting circuit to use a first setting to detect the error in a first time period. 
Kikuta discloses performing a second error determination based on the number of error detection times (See paragraph 0022).  This is interpreted as controls the first error detecting circuit to use a second setting to detect the error in a second time period following the first time period.
Kikuta discloses outputting an error signal based on error detection unit results (See paragraph 0062).  This is interpreted as controls the first error detecting circuit to generate a first detecting result corresponding to the first setting and the second 

Referring to claim 2, Kikuta discloses the received data is image data and the error detection is performed on a jth frame and (j+1)th frame (See paragraphs 0020 and 0055).  This is interpreted as wherein the input data is image data, the first time period is a frame time of a first frame, and the second time period is a frame time of a second frame following a first frame.

Referring to claim 3, Kikuta discloses the received data is image data and the error detection is performed on a jth frame and (j+1)th frame (See paragraphs 0020 and 0055).   Kikuta discloses repeating the error detection to multiple frames including third and fourth frames (See Fig. 13 and paragraph 0169).  This is interpreted as wherein the input data is image data, the first time period is a frame time of a first frame and a second frame following the first frame, and the second time period is a frame time of a third frame following the second frame and a fourth frame following the third frame.

Referring to claim 4, Kikuta discloses time series are frames of image data (See 0019 and 0020).  This is interpreted as wherein the first time period and the second time period are predetermined time periods.

Referring to claim 5, Kikuta disclose the error detection unit have a plurality of separate calculator and comparison units (See Fig. 7 and paragraph 0101).  Kikuta 
Kikuta discloses performing error determination based time series (See paragraph 0019).  Kikuta discloses an error determination based on comparison of frames (See paragraph 0020).  Kikuta discloses using flexible setting of error detection for each frame (See paragraph 0029).   This is interpreted as wherein the control circuit controls the second error detecting circuit to use a third setting to detect the error in a third time period.
Kikuta discloses performing an error determination based on the number of error detection times (See paragraph 0022).  This is interpreted as controls the second error detecting circuit to use a fourth setting to detect the error in a fourth time period.
Kikuta discloses outputting an error signal based on error detection unit results (See paragraph 0062).  This is interpreted as controls the second error detecting circuit to generate a second detecting result corresponding to the third setting and the fourth setting after the detection corresponding to the third setting and the fourth setting are completed.

Referring to claim 6, Kikuta discloses detecting the error in a portion of the image (See paragraph 0074).  This is interpreted as wherein the input data is image data corresponding to at least a part of a frame.
Referring to claim 7, Kikuta discloses comparing the image data with an expectation value (See paragraph 0006).  This is interpreted as wherein the error indicates a difference between the input data and the input data being displayed on a display.

Referring to claim 8, Kikuta discloses a display controller (See paragraph 0054).  This is interpreted as an image display controlling system, comprising.
Kikuta discloses the controller receives timing control signals and imaged data (See paragraph 0055).  This is interpreted a timing controller, configured to receive input data.
Kikuta discloses a display driver connected to the interface of the display controller (See Fig. 1 and paragraph 0059).  This is interpreted as a driving circuit, configured to receive the input data transmitted by the timing controller and configured to control a display to display the input data or corrected input data according to a first detecting result.
Kikuta discloses the display controller includes an error detection unit (See paragraph 0008 and 0054).  This is interpreted as an error detecting system, provided in the timing controller or the driving circuit, comprising.
Kikuta discloses the display controller includes a control unit (See paragraph 0008 and 0054).  This is interpreted as a control circuit.
Kikuta discloses the error detection unit connected to the control unit (See Fig. 1 and paragraph 0054).  Kikuta discloses performing error detection on received image 
Kikuta discloses performing error determination based time series (See paragraph 0019).  Kikuta discloses a first error determination based on comparison of frames (See paragraph 0020).  Kikuta discloses using flexible setting of error detection for each frame (See paragraph 0029).  This is interpreted as wherein the control circuit controls the first error detecting circuit to use a first setting to detect the error in a first time period.
Kikuta discloses performing a second error determination based on the number of error detection times (See paragraph 0022).  This is interpreted as controls the first error detecting circuit to use a second setting to detect the error in a second time period following the first time period.
Kikuta discloses outputting an error signal based on error detection unit results (See paragraph 0062).  This is interpreted as controls the first error detecting circuit to generate the first detecting result corresponding to the first setting and the second setting after the detection corresponding to the first setting and the second setting are completed.

Referring to claim 9, Kikuta discloses the received data is image data and the error detection is performed on a jth frame and (j+1)th frame (See paragraphs 0020 and 0055).  This is interpreted as, wherein the input data is image data, the first time period is a frame time of a first frame, and the second time period is a frame time of a second frame following a first frame.

Referring to claim 10, Kikuta discloses the received data is image data and the error detection is performed on a jth frame and (j+1)th frame (See paragraphs 0020 and 0055).   Kikuta discloses repeating the error detection to multiple frames including third and fourth frames (See Fig. 13 and paragraph 0169).  This is interpreted as wherein the input data is image data, the first time period is a frame time of a first frame and a second frame following the first frame, and the second time period is a frame time of a third frame following the second frame and a fourth frame following the third frame.

Referring to claim 11, Kikuta discloses time series are frames of image data (See 0019 and 0020).  This is interpreted as wherein the first time period and the second time period are predetermined time periods.

Referring to claim 12, Kikuta disclose the error detection unit have a plurality of separate calculator and comparison units (See Fig. 7 and paragraph 0101).  Kikuta discloses the circuit device includes an error detection unit connected to the control unit (See Fig. 1 and paragraph 0054).  Kikuta discloses performing error detection on received image data (See paragraph 0055 and 0061).  This is interpreted as wherein the error detecting system further comprises: a second error detecting circuit, coupled to the control circuit, configure to detect error of input data.
Kikuta discloses performing error determination based time series (See paragraph 0019).  Kikuta discloses an error determination based on comparison of frames (See paragraph 0020).  Kikuta discloses using flexible setting of error detection 
Kikuta discloses performing an error determination based on the number of error detection times (See paragraph 0022).  This is interpreted as controls the second error detecting circuit to use a fourth setting to detect the error in a fourth time period.
Kikuta discloses outputting an error signal based on error detection unit results (See paragraph 0062).  This is interpreted as controls the second error detecting circuit to generate a second detecting result corresponding to the third setting and the fourth setting after the detection corresponding to the third setting and the fourth setting are completed.

Referring to claim 13, Kikuta discloses detecting the error in a portion of the image (See paragraph 0074).  This is interpreted as wherein the input data is image data corresponding to at least a part of a frame.

Referring to claim 14, Kikuta discloses comparing the image data with an expectation value (See paragraph 0006).  This is interpreted as wherein the error indicates a difference between the input data and the input data being displayed on a display.

Referring to claim 15, Kikuta discloses an error detection method (See paragraph 0001).  This is interpreted as an error detecting method, comprising.

Kikuta discloses performing a second error determination based on the number of error detection times (See paragraph 0022).  This is interpreted as using a second setting to detect the error in a second time period following the first time period by the first error detecting circuit.
Kikuta discloses outputting an error signal based on error detection unit results (See paragraph 0062).  This is interpreted as generating a first detecting result corresponding to the first setting and the second setting after the detection corresponding to the first setting and the second setting are completed, by the first error detecting circuit.

Referring to claim 16, Kikuta discloses the received data is image data and the error detection is performed on a jth frame and (j+1)th frame (See paragraphs 0020 and 0055).  This is interpreted as wherein the input data is image data, the first time period is a frame time of a first frame, and the second time period is a frame time of a second frame following a first frame.

Referring to claim 17, Kikuta discloses the received data is image data and the error detection is performed on a jth frame and (j+1)th frame (See paragraphs 0020 and 0055).  Kikuta discloses repeating the error detection to multiple frames including third and fourth frames (See Fig. 13 and paragraph 0169).  This is interpreted as wherein the input data is image data, the first time period is a frame time of a first frame and a second frame following the first frame, and the second time period is a frame time of a third frame following the second frame and a fourth frame following the third frame.

Referring to claim 18, Kikuta disclose the error detection unit have a plurality of separate calculator and comparison units (See Fig. 7 and paragraph 0101).  Kikuta discloses performing error determination based time series (See paragraph 0019).  Kikuta discloses an error determination based on comparison of frames (See paragraph 0020).  Kikuta discloses using flexible setting of error detection for each frame (See paragraph 0029).   This is interpreted as further comprising: using a third setting to detect the error in a third time period.
Kikuta discloses performing an error determination based on the number of error detection times (See paragraph 0022).  This is interpreted as using a fourth setting to detect the error in a fourth time period.
Kikuta discloses outputting an error signal based on error detection unit results (See paragraph 0062).  This is interpreted as generating a second detecting result corresponding to the third setting and the fourth setting after the detection corresponding to the third setting and the fourth setting are completed.

Referring to claim 19, Kikuta discloses detecting the error in a portion of the image (See paragraph 0074).  This is interpreted as wherein the input data is image data corresponding to at least a part of a frame.

Referring to claim 20, Kikuta discloses comparing the image data with an expectation value (See paragraph 0006).  This is interpreted as wherein the error indicates a difference between the input data and the input data being displayed on a display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 5,745,169 to Murphy et al.
- Detecting errors in video images
U.S. Patent App. Pub. 2008/0301538 to Wang et al.
- Detecting video data errors
U.S. Patent App. Pub. 2014/0354826 to Kolarov et al.
- Determining image quality with reference comparator
U.S. Patent App. Pub. 2015/0154943 to Lee et al.
- Timing controller and Display driver with error detection
U.S. Patent App. Pub. 2016/0351129 to Kim et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        March 23, 2021